DETAILED ACTION
	
Introduction
Claims 1, 5-8, and 14-22 are pending. Claims 2-4 and 9-13 are non-elected and withdrawn. Claims 1, 5-8, and 14-20 are amended. Claims 21-22 are new. No claims are cancelled. Claims 2-4 and 9-13 are withdrawn. This Office action is in response to the Applicant’s request for reconsideration after non-final rejection filed on 2/22/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1, 5-8, and 14-19 under 35 U.S.C. 101
Examiner previously rejected as being directed to software per se, which is non-statutory subject matter. In response, Applicant has amended claim 1 to recite that a processor performs the segmenting step, and now argues that the amendment overcomes the rejection. Examiner agrees and therefore withdraws the rejection. 
Rejection of claims 5-8 and 14-19 under 35 U.S.C. 112(b) 
Examiner previously rejected claim 5 as indefinite because the meaning of the limitation “structurally differentiating each of a plurality of different brands” is unclear for various reasons. In response, Applicant has amended claim 5 and now argues that the amendment over comes the rejection. Examiner agrees and therefore withdraws the rejection. 
Examiner previously rejected claim 6 as indefinite because the meaning of the limitation “wherein the differentiations retain an ability to cascade-release new functions and/or sections to a subset of the brands in a single step” is unclear for various reasons. In response, Applicant has amended claim 6 and now argues that the amendment over comes the rejection. Examiner agrees and therefore withdraws the rejection. 
Examiner previously rejected claim 16 as indefinite because the meaning of the following limitation is unclear: “wherein a hierarchical connection between a primary brand property and a channel property facilitates automatic cascading of brand-level decisions across channels based on presentation rendering rules built into a renderer for each of the channels.” In response, Applicant has amended claim 16 and now argues that the amendment over comes the rejection. Examiner agrees and therefore withdraws the rejection. 
Examiner previously rejected claims 5-8 and 14-19 as indefinite because they recite various limitations, but it is not clear whether or how any of these various limitations limit any of the limitations recited by claims 1 and 20. In response, Applicant has amended claims 5-8 and 14-19 to explicitly relate at least one limitation of claims 5-8 and 14-19 to at least one limitation of claims 1 and 20. Applicant now argues that the amendment overcomes the rejection. Examiner agrees and therefore withdraws the rejection. 
Rejection of claims 1 and 20 under 35 U.S.C. 102
Applicant has amended claims 1 and 20 and now argues that Dimitrova does not teach the system of claims 1 and 20, as amended. However, Examiner no longer relies on Dimitrova to reject any of the claims. Therefore, Applicant’s argument is moot. 
Applicant’s statement about allowable subject matter
Applicant’s response “notes with appreciation the Examiner’s implicit indication that claims 5-6 and 16 are directed to allowable subject matter and would be deemed allowed if rewritten in independent form… if the Sections 101 and 112 rejections are overcome.” However, Examiner did not intend any such implicit indication. Instead, Examiner did not reject claims 5-6 and 16 on the basis of prior art because doing so would have involved considerable speculation about the scope of these claims and therefore would not have been proper. See MPEP 2173.06.

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 recites the term “media asset associations,” but this term is neither a term or art nor a term that the specification adequately defines. 

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – fig. 8

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Smith (US 2002/0087530).
Regarding claims 1 and 20, Smith teaches a computer-implemented method, comprising: segmenting, via a processor from at least one of text, images, or video, a plurality of content atoms (The content of a multimedia file is segmented into scenes. See par. 38; fig. 2); providing a time-line-based story based on the segmentations (The scenes are provided in a web page as a time-line based story. See par. 94; fig. 8); providing one or more hints as to content of each of the atoms (The web page provides hints as to the content of the scenes in the form of a thumbnail graphic that is representative of the content of each scene. See par. 94; fig. 8); and re-entering, via a table of contents or index, the story at one of the atoms based on the one or more hints (A user is able to re-enter a particular scene by accessing the thumbnail graphic corresponding to the particular scene. See par. 94; fig. 8).

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 because they are unpatentable over Smith, as applied to claim 1 above, in further view of Schmulevich (US 9,037,983).
Regarding claim 5, Smith teaches rendering the time-line based story on at least one brand property (The time-line based story is rendered in a web page. See par. 94; fig. 8). However, Smith does not teach, but Schmulevich teaches further comprising: configuring a plurality of online properties (The system configures a plurality of web pages. See col. 1, ln. 13-26), each of the online properties structurally comprising a set of hierarchical sections (The web pages include hierarchically structured sections. See col. 2, ln. 60-67) and (ii) pertaining to a different brand (The web pages may pertain to different products and therefore pertain to different brands. See col. 1, ln. 13-26); and providing an ability to lock one or more of the sections of at least one of the brand properties (Individual sections of the web pages may be locked. See col. 2, ln. 39-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith to include the above-described functionality because doing so allows for the locking of sections of a web page. 
Regarding claim 6, Smith does not teach releasing, via a sequence, new functions and/or sections to a subset of the brands. However, Schmulevich teaches that the layout of a web page may be modified to add a new section. This layout modification can be sequentially performed on any number of web pages. See col. 2, ln. 27-41. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith to allow sections to be sequentially added to each of a plurality of web pages because doing so allows for the layouts of the web pages to be sequentially modified). 
Claim 7 is rejected under 35 U.S.C. 103 because it is unpatentable over Smith and Schmulevich, as applied to claim 5 above, in further view of either Dutton (US 2010/0305855) or Goswami (US 2014/0229818).
Regarding claim 7, Smith and Schmulevich do not teach further comprising: inheriting, at at least one of the brand properties, a first set of default configurations; and overriding at least a portion of the first set with a second set of configurations to format or fit the at least one brand property to a brand template. However, Dutton teaches a content presentation system whereby a default layout of a web page provided by a default template may be overridden by a custom layout provided by a more specific template. See par. 72. Similarly, Goswami teaches a content presentation system whereby a generic configuration file defining a generic layout of a web page may be overridden by a site-specific configuration file defining a custom layout of the web page. See par. 50. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith and Schmulevich to include the above-described functionality because doing so allows the system to be used to easily create custom web pages using templates. 
Claim 8 is rejected under 35 U.S.C. 103 because it is unpatentable over Smith, Schmulevich, and either Dutton or Goswami (hereinafter “Dutton\Goswami”), as applied to claim 7 above, in further view of Harada (US 2006/0288372).
Regarding claim 8, Smith, Schmulevich, and Dutton\Goswami do not teach further comprising: adding a hierarchy of sections or properties to the brand template. However, Harada teaches a content presentation system whereby a template includes a hierarchy of sections. See par. 66; fig. 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith, Schmulevich, and Dutton\Goswami so that the template includes a hierarchy of sections because doing so allows the layout of the web page to be further customized. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 because they are unpatentable over Smith and Schmulevich, as applied to claim 1 above, in further view of Goswami. 
Regarding claim 14, Smith and Schmulevich do not teach wherein a brand property at which the time-line based story is rendered comprises a set of sections or areas, each having (i) a primary presentation that instructs how content is routed and organized within the brand property and (ii) a channel property that overrides behavior, provides an alternative presentation, or eliminates section properties for a given channel. However, Goswami teaches a web page comprising a set of modules, each module being associated with a desktop presentation and a mobile device presentation that overrides the desktop presentation if a device requesting the web page is a mobile device. See par. 50-63; fig. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith and Schmulevich to include the above features because doing so allows a layout of a web page to be determined based on the type of device requesting the web page. 
Regarding claim 15, Smith, Schmulevich, and Goswami teach wherein the behavior override is performed on a per- channel basis such that each channel reuses a section hierarchy from the brand property, removes a section, consolidates sections, or provides a channel-specific presentation for the content on the brand property (Goswami teaches that the override of the desktop presentation is performed on a per-device basis in the sense that it depends on the type of device requesting the web page. Moreover, it would have been obvious to modify the system of Smith and Schmulevich to include the above-described functionality for the reasons provided above with respect to claim 14).
Claim 16 is rejected under 35 U.S.C. 103 because it is unpatentable over Smith, as applied to claim 1 above, in further view of Korotney (US 2002/0138513).
Regarding claim 16, Smith does not teach adjusting a presentation of the time-line based story; and automatically rendering, across a plurality of channels, the adjustment. However, Korotney teaches a system for publishing and modifying a web page, whereby in response to an update of content data of a web page, the updated content data is automatically published to every web page which includes the content data. See par. 2, 25. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith so that adjustments to the time-line based story are automatically pushed to all affected web pages because doing so eliminates the need to manually update each web page containing the time-line based story. 
Claims 17 and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Smith, Schmulevich, and Goswami, as applied to claim 14 above, in further view of Dutton. 
Regarding claim 17, Smith, Schmulevich, and Goswami do not teach wherein a type of the brand property is associated with a brand template, including a structure of sections and preconfigured presentations, the brand property being instantly generated using the brand template. However, Dutton teaches associating a template defining the sections and presentation of a web page with a particular type of the property (i.e., sushi restaurant), and generating a web page for the property using the associated template. See par. 72. 
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the system of Smith, Schmulevich, and Goswami so that the web page is generated using a section and presentation template that corresponds to the type of the web page, because doing so allows the web page to be generated using a template that is customized for the particular type of the web page. 
Regarding claim 19, Smith, Schmulevich, Goswami, and Dutton teach further comprising: formatting the brand template to fit at least one of an area, space, aspect ratio, and resolution of the brand property (Goswami teaches configuration files that are inherently formatted to produce a desired area, resolution, and/or aspect ratio of a property that is generated using the configuration files. See par. 50. Moreover, it would have been obvious to incorporate the configuration files into the system of Smith, Schmulevich, and Dutton for the reasons provided above with respect to claim 7). 
Claim 18 is rejected under 35 U.S.C. 103 because it is unpatentable over Smith, Schmulevich, Goswami, and Dutton, as applied to claim 17 above, in further view of Schultz (US 2014/0245132).
Regarding claim 18, Smith, Schmulevich, Goswami, and Dutton do not teach wherein at least one of the sections is locked in a specific place or area of the brand template to restrict editing. However, Schultz teaches a content presentation system whereby a template includes an indication of what items (i.e., sections) of a web page are editable when creating a web page using the template. See par. 78. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith, Schmulevich, Goswami, and Dutton so that at least one of the sections is locked in the template because doing so ensures that certain sections of a web page generated using the template remain constant across all web pages generated with the template. 
Claim 21 is rejected under 35 U.S.C. 103 because it is unpatentable over Smith, as applied to claim 1 above, in further view of Meaney (US 2010/0281383).
Regarding claim 21, Smith does not teach wherein segmentations are performed based on at least one of a text length or one or more media asset associations. However, Meaney teaches a system for segmenting content whereby the content is divided into segments having a segment length that depends on an amount of text in the content. See par. 207. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith so that the time-line based story is automatically segmented into scenes based on an amount of text in the video because doing so allows for video to be automatically segmented into scenes. 
Claim 22 is rejected under 35 U.S.C. 103 because it is unpatentable over Smith, as applied to claim 1 above, in further view of either Lin (US 6,724,933) or Denney (US 2009/0150784). 
Regarding claim 22, Smith does not teach wherein the segmentations are performed based on a semantic analysis. However, Lin teaches a system for segmenting content whereby the content is divided into segments based on semantic analysis of the content. See col. 11, ln. 45-52. Denney teaches a similar feature. See par. 35. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith so that the timeline-based story is automatically segmented into scenes based on semantic analysis because doing so allows for video to be automatically segmented into scenes. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459